Citation Nr: 0213591	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-06 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for asbestosis or an 
asbestos-related lung disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA RO which 
denied service connection for asbestosis or an asbestos-
related lung condition.  The veteran was scheduled for a 
personal hearing before a member of the Board in July 2001 
but it was canceled at his request.  

The Board remanded the case in August 2001 for further 
development, and the case was returned to the Board in 
September 2002.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The competent evidence does not demonstrate that the 
veteran currently has asbestosis or an asbestos-related lung 
disorder.  


CONCLUSION OF LAW

Asbestosis or an asbestos-related lung disorder is not shown 
to have been incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 3.303, 3.304 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in September 2001.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claims are ready to be reviewed on the merits.  See 38 
U.S.C.A. § 5100 et. seq. (West Supp 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of his service medical records reflects that the 
veteran's respiratory system was normal on entrance 
examination in March 1944.  On discharge examination 
conducted in May 1946, a chest X-ray was negative for 
abnormalities and his respiratory system was clinically 
normal.  Available service medical records fail to reveal a 
history or any findings of treatment of lung pathology during 
service.

A disability insurance record dated in July 1975 reflects 
that the veteran was diagnosed with chronic asthmatic 
bronchitis and pulmonary fibrosis.  It was determined that 
the veteran's condition was irreversible and that he was 
permanently disabled.  

On VA examination in June 1984, the veteran complained of 
difficulty breathing with wheezing and coughing.  The 
diagnosis was bronchial asthma.  

Private hospital records dated in July 1975, February 1984 
and August 1984 note that the veteran was treated for 
allergic asthma, acute bronchitis and chronic obstructive 
pulmonary disease.  

An August 1985 private medical record notes that the veteran 
had been treated for 18 years for chronic allergic asthmatic 
bronchitis.  It was noted that his condition first developed 
in 1966 with wheezing, shortness of breath and coughing.  The 
doctor related that the veteran's condition continued to 
deteriorate over the years and he was diagnosed with chronic 
obstructive pulmonary fibrosis.  

Service connection for bronchial asthma due to ionizing 
radiation exposure was denied in a February 1986 RO decision.  

Private medical records dated from October 1967 to June 1990 
essentially show that the veteran was treated regularly for 
respiratory conditions including acute and chronic 
bronchitis, asthma, and upper respiratory infections.  

Private hospital records dated from March 1998 to May 1990 
show that the veteran received treatment for respiratory 
complaints.  Diagnoses included pneumococcal pneumonia, 
chronic obstructive lung disease and asthma.  

In a December 1999 statement in support of his claim, the 
veteran indicated that he served as a water tender during his 
period of active duty in the Navy and worked for two years in 
the fire room.  He related that he was required to perform 
routine maintenance on the boilers on board.  He stated that 
all steam, water and oil lines were covered with asbestos.  
The veteran claimed that he was continually exposed to 
asbestos during the course of carrying out his military 
duties.  He said that his respiratory difficulties began upon 
discharge from active duty and his symptoms have continued 
through the years.  He maintained that he received treatment 
for his conditions, diagnosed as chronic asthmatic 
bronchitis, pulmonary fibrosis and asbestosis.  

On VA examination in February 2000, it was noted that the 
veteran had a 24 year history of allergic asthma.  The 
veteran reported symptoms consisting of shortness of breath 
and a chronic cough with a lot of sputum.  He complained of 
muscle weakness and muscle wasting due to large doses of 
Prednisone for his asthma.  On physical examination, the 
veteran was very weak due mostly to muscle weakness.  No 
evidence of cor pulmonale was shown.  No jugular venous 
distention or leg edema was noted.  The veteran had good 
chest expansion and the breath sounds were normal, with no 
wheezing.  No kyphoscoliosis or pectus excavatum were 
demonstrated.  Pulmonary function studies reflected sever 
obstructive lung disease secondary to longstanding asthma.  
Chest X-ray studies did not show any flow thickening, 
pleuroplasts and no evidence of parenchymal lung disease.  
The examiner related that the veteran had severe allergic 
asthma, difficult to control and complications of 
osteoporosis secondary to longstanding use of high doses of 
Prednisone over 25 years.  It was noted that the veteran was 
functionally impaired due to his asthma.  The examiner stated 
that there was no evidence of asbestosis nor anything to 
support it from the chest X-ray or the pulmonary function 
tests.  It was noted that his diffusion capacity was totally 
normal and his chest X-ray was totally normal.  

A private medical statement dated in February 2000 reflects 
that the veteran had a long history of multiple medical 
problems including asthmatic bronchitis, chronic obstructive 
pulmonary disease, and chronic rhinitis.  It was noted that 
the veteran began having respiratory symptoms in the 1960's 
and was found to be totally disabled in 1975 predominately 
due to respiratory problems.  The doctor stated that the 
veteran had potential exposure to asbestos during his 
military service with significant worsening of his pulmonary 
symptomatology.  The doctor stated that the veteran had 
significant chronic obstructive pulmonary disease with a 
bronchospastic component, some related fixed emphysematous 
changes, and chronic middle lobe syndrome.  

Private hospital records dated from February 2001 to March 
2001 show that the veteran was seen with complaints of 
shortness of breath, coughing and fatigue.  The diagnosis was 
pseudomonas pneumonia.  A February 2001 flexible fiberoptic 
bronchoscopy reflected diagnostic impressions of right middle 
lobe syndrome, chronic bronchitis and easily compressible 
distal trachea and mainstem bronchi.  A February 2001 chest 
X-ray revealed possible early right lower lobe pneumonitis.  

VA medical records dated from October 1996 to July 2001 show 
that the veteran was seen on several occasions for his 
respiratory condition, diagnosed as chronic obstructive 
pulmonary disease.  An August 1999 record shows that the 
veteran examiner noted the veteran had pleural plaques 
probably secondary to asbestosis.  The diagnosis was chronic 
obstructive pulmonary disease and probable asbestosis.  A May 
2001 VA chest X-ray study showed an area of plate-like 
atelectasis in the middle lobe.  No active inflammatory 
infiltrations were seen in the lungs.  A May 2001 medical 
record shows that the examiner indicated that the veteran 
could well have had asbestos exposure and asbestosis; 
however, it was noted that X-ray studies were not typical of 
asbestos changes.  

Private medical records dated from December 2001 to April 
2002 show that the veteran was treated for respiratory 
complaints diagnosed as chronic obstructive lung disease with 
bronchospastic component.  A February 2002 pulmonary function 
study showed moderate obstructive ventilatory defect.  A mild 
decrement in forced expiratory volume after one minute (FEV-
1) since the prior study was noted.  An April 2002 pulmonary 
function test reflected a mild to moderate obstructive 
ventilatory defect.  

In a June 2002 lay statement, the veteran's wife indicated 
that the veteran's had a severe respiratory condition which 
began due to asbestos exposure during service.  She indicated 
that he has received continuous treatment for respiratory 
problems and had a poor quality of life due to his chronic 
respiratory disability.  

As to claims involving service connection for asbestos-
related disease, the Board notes that there has been no 
specific statutory guidance with regard to these claims, nor 
has the VA promulgated any regulations.  However, the VA has 
provided some guidelines for considering compensation claims 
based on exposure to asbestos, and such are set forth in VA 
Adjudication Procedure Manual, M21-1, Part VI, par. 7.21.  
The manual notes that asbestos fiber masses have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  The 
manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
shipyard and insulation work, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
etc.  Many people with asbestos-related diseases have only 
recently come to medical attention because the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  In addition, exposure to asbestos 
may be brief (as little as a month or two) or indirect 
(bystander disease).  The Manual provision indicates that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal disease. 
See also McGinty v. Brown, 4 Vet. App. 428 (1993).  See also, 
VAOPGCPREC 4-2000 for a discussion of these manual 
guidelines.  (Opinion of the Department of Veterans Affairs 
General Counsel).

The first question that must be addressed is whether the 
veteran was exposed to asbestos in service.  In written 
statements and medical records, the veteran has reported a 
history of exposure to asbestos while he was aboard ship in 
the Navy.  Specifically, he has claimed that the ships on 
which he served steam, water, and oil lines were covered with 
asbestos.  The Board acknowledges that there are some 
findings in the record suggesting that the veteran may have 
been exposed to asbestos.  

The fact remains, however, that the veteran does not have 
asbestosis or any other lung disorder that has been medically 
linked with exposure to asbestos during active service or any 
time thereafter.  The Board notes that the veteran's service 
medical records are negative for complaints or treatment of 
an asbestos-related disability.  The post-service medical 
evidence generally shows treatment for severe asthma and 
chronic bronchitis; the evidence is entirely negative for a 
diagnosis of asbestosis, or any other current disability 
which has been medically linked with exposure to asbestos.  
In this regard, it is noted that an August 1999 VA medical 
record noted the existence of pleural plaques probably 
secondary to asbestosis.  A May 2001 VA medical record 
reflects that while the veteran could well have had asbestos 
exposure and asbestosis, X-ray studies were not typical of 
asbestos changes.  A 2000 examination report also contained 
the finding that changes noted were not consistent with 
asbestosis.  Thus, by noting the possibility but not the 
likelihood of a service-related etiology for the veteran's 
respiratory disorder, this evidence suggests that the 
veteran's condition also could be attributable to a cause 
unrelated to service.  Significantly, the overwhelming weight 
of the evidence suggests that asbestosis is not present.  
Indeed, the results of the 2000 VA examination reflect that 
the veteran suffered from severe allergic asthma and there 
was no evidence of asbestosis nor anything to support it from 
chest X-rays or pulmonary function tests.  

The Board has also considered lay statements and testimony 
from the veteran that he has an asbestos related lung 
disorder attributable to in-service asbestos exposure.  
Although such statements and testimony are probative of 
symptomatology, they do not constitute competent or credible 
evidence of a diagnosis or medical causation of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  He lacks the medical 
expertise to offer an opinion as to the existence of the 
disability, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of a current diagnosis or medical causation, service 
connection is not warranted for asbestosis or any asbestos-
related lung disorder attributable to in-service exposure.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for asbestosis or an 
asbestos-related lung disorder and the benefit of the doubt 
rule is inapplicable.  


ORDER

Service connection for asbestosis or an asbestos-related lung 
disorder is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

